IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAUL WEBER, §
{5 No. 450, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
5 of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § No. 0408022175
§
Plaintiff Below- §
Appellee. §

Submitted: April 15, 2015
Decided: May 12, 2015

Before STRJNE, Chief Justice, HOLLAND, and VAUGHN, Justices.

0 R D E R
On this 12"1 day of May 2015, it appears to the Court that:

(l) Defendant-Below/Appellant Paul Weber appeals Earn a Superior Court
order denying his Rule 35(b) motions for sentence correction. Weber raises three
claims on appeal. First, Weber argues that this Court’s ruling in his direct appeal
constituted an acquittal and barred retrial of his Attempted First Degree Robbery
charge under the Double Jeopardy Clause of the Fifth Amendment. Second, Weber
contends that the trial court erred when it considered his Attempted Robbery
conviction as a qualifying offense for purposes of habitual offender sentencing under

11 Del. C. § 4214(a). Third, Weber contends that the trial court erred when it held

that he rejected the State’s original plea offer and was therefore not entitled to
speciﬁc performance of that offer. We ﬁnd no merit to Weber’s appeal. Accordingly,
we affirm.

(2) On September 20, 2004, a grand jury indicted Weber on charges of
Attempted First Degree Robbery and Attempted First Degree Carjacking.I In March
2005, a jury convicted Weber of both charges. Weber was declared a habitual
offender and sentenced to an aggregate 28 years at Level V. On appeal, we afﬁrmed
his conviction for Attempted First Degree Carjacking, but reversed his conviction for
Attempted First Degree Robbery and remanded that charge for a new trial because the
trial court erroneously denied Weber’s request for a jury instruction on the lesser
included offense of Offensive Touching.3

(3) After the case was remanded for a new trial, plea discussions occurred
between Weber and the State. The State offered Weber a plea agreement in which he
would receive ﬁve years incarceration. Weber responded that he would only accept
the plea offer if he was credited for the two years that he had already served. The

State modiﬁed its offer with a recommendation of seven years incarceration, with

 

' For a detailed summary of the attempted robbery see Weber v. State, 971 A.2d 135 (Del. 2009)
(hereinafter “Weber 1").
3 Speciﬁcally, this Court found that there was “sufﬁcient evidence to support an acquittal of the First

Degree Robbery Charge and a conviction of the lesser included offense of Offensive Touching." Id.
at 142.

‘9

credit for time served, designed so that Weber would still serve the additional ﬁve
years. Weber did not accept the State’s modiﬁed offer and the case proceeded to trial.

(4) Weber was retried for Attempted First Degree Robbery, and convicted by
ajury on April 24, 2010. Weber ﬁled a post-trial motion forjudgment of acquittal,
which the trial court denied. In December 2010, Weber was declared a habitual
offender for sentencing purposes. In October 2010, Weber ﬁled a motion seeking
speciﬁc performance of the plea bargain that the State had previously offered. The
trial court denied the motion, ﬁnding that Weber rejected the State’s plea offer and
instead chose to go to trial. Weber was sentenced to 25 years at Level V for
Attempted First Degree Robbery. Weber appealed his conviction to this Court and
we afﬁrmed.J

(5) Between November 2, 2012, and April 22, 2014, Weber ﬁled several

motions pursuant to Superior Court Criminal Rule 35. The trial court denied those

motions. This appeal followed.

(6) We review a trial court’s denial of a motion for correction of sentence under

Rule 35 (a) for abuse of discretion.‘1 To the extent the claim raised involves a question

of law, we review the claim de nova.‘

 

3 Weber v. State, 38 A.3d 271, 278 (Del. 2012) (hereinafter “Weber II”).
4 Fountain v. State. 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
5 Id.

(7) Superior Court Rule of Criminal Procedure 35 provides, in pertinent part:
(a) Correction of Sentence. The court may correct an illegal
sentence at any time and may correct a sentence imposed in an
illegal manner within the time provided herein for the reduction
of sentence.
Rule 35(a) is narrow in scope, serving only to permit correction of an illegal
sentence.6 “Relief under Rule 35(a) is available ‘when the sentence imposed exceeds
the statutorily-authorized limits, [or] violates the Double Jeopardy Clause . . . .”’7
“Rule 35(a) is not a proper vehicle for a defendant to obtain review of alleged errors
occurring at trial.”8
(8) In his first claim, Weber contends that this Court’s reversal of his
Attempted Robbery conviction in Weber! amounted to an acquittal and barred retrial
on the charge of Attempted Robbery. “Where an appellate court overturns ajury‘s
guilty verdict on insufﬁciency of evidence grounds, the Double Jeopardy Clause of
the United States Constitution bars retrial of the defendant.”9 Title I 1, Section 207

of the Delaware Code states, in pertinent part:

There is an acquittal if the prosecution resulted in a ﬁnding of not
guilty by the trier of fact or in a determination by the court that
there was insufﬁcient evidence to warrant a conviction. A finding

 

° Brillingham v. State, 705 A.2d 577, 578 (Del. 1998) (citing Hill v. United States, 368 U.S. 424,
430 (1962)).

7 Id. (quoting United States v. Pavlico, 96] F.2d 440, 443 (4th Cir. 1992)).

" Ward v. State, 2006 WL 1343639. at *1 (Del. May 15, 2006) (citing Brim'ngham, 705 A.2d at
578).

" Monroe v. Stale, 652 A.2d 560, 567 (Del. [995) (internal citations omitted).

4

of guilty of a lesser included offense is an acquittal of the greater
inclusive offense, although the conviction is subsequently set
aside.'0

(9) This Court’s ﬁnding in Weber 1 that there was “sufﬁcient evidence to
support an acquittal of the First Degree Robbery Charge”'I is not synonymous to a
ﬁnding of insufﬁcient evidence to support Weber’s conviction. In Weber 1, we
reviewed the Appellant’s claims and determined that the trial court’s failure to give
an adequate instruction on the lesser-included offense of Offensive Touching required
reversal of Weber’s Attempted Robbery conviction. Our decision cannot be
reasonably construed as a ﬁnding that the evidence was insufﬁcient to support
Weber’s conviction because our inquiry was limited to whether the instruction was
available as a matter of law, and if so, whether the evidence at trial supported a
conviction on the lesser-included offense.”

(10) The court below correctly noted that our decision in Weber 1 “does not
mean that [Weber] should have been acquitted but merely that a reasonablejury could
have acquitted [Weber] on the robbery charge and [the jury] should have been
allowed to consider the lesser included offense of Offensive Touching.”l3 In Weber

1, we expressly stated that if the jury did not ﬁnd the victim’s “testimony entirely

1" ll Del. C. [5207“).

1' Weber 1, 971 A.2d at 142.

'3 Sceid. at I41.

'3 Weber, 20l4 WL 4167492, at *4 (emphasis in original).

5

credible, they could have concluded that the State failed to prove beyond a reasonable
doubt that Weber attempted ﬁrst degree robbery.”"‘ Because the trial court’s
determination is the only reasonable construction of our decision in Weber 1, we ﬁnd
no merit to Weber’s ﬁrst claim.

(1 I) In his second claim, Weber contends that the trial court erred when it
considered Attempted Robbery as a qualifying offense under 1 1 Del. C. § 4?. l 4( a) for
purposes of habitual offender sentencing. Speciﬁcally, he argues that because an
attempt to commit a crime is mentioned in I 1 Del. C. § 4214(b) but not in § 4214(a),
his conviction for Attempted Robbery was not a qualifying offense.ls Because we

ﬁnd this claim to be outside the limited scope of a Rule 35 motion, we will not

 

“ Weber 1, 971 A.2d at 142 (emphasis added).

'5 ll Del. C‘. (54214 provides, in pertinent part, as follows:
(a) Any person who has been 3 times convicted of a felony, other than those
which are speciﬁcally mentioned in subsection (b) of this section, under the
laws of this State, and/or any other state, United States or any territory of the
United States, and who shall thereafter be convicted of a subsequent felony
of this State is declared to be an habitual criminal, and the court in which
such fourth or subsequent conviction is had, in imposing sentence, may, in
its discretion, impose a life sentence upon the person so convicted . . . .
(b) Any person who has been 2 times convicted of a felony or an attempt to
commit a felony hereinafter speciﬁcally named, under the laws of this State,
and/or any other state, United States or any territory of the United States, and
who shall thereafter be convicted of a subsequent felony hereinaﬁer
specifically named, or an attempt to commit such speciﬁc felony, is declared
to be an habitual criminal, and the court in which such third or subsequent
conviction is had, in imposing sentence, shall impose a life sentence upon the
person so convicted unless the subsequent felony conviction requires or
allows and results in the imposition of capital punishment. Such sentence
shall not be subject to the probation or parole provisions of Chapter 43 of this
title.

(Specifically named offenses omitted).

consider it here. lf this claim can be addressed post-conviction, it must be raised in

an application under Rule 6 l , subject to the procedural bars and other provisions of

that rule.

(12) In his ﬁnal claim, Weber argues that the State violated his due process
rights and his right to a fair trial when it revised its original plea offer prior to trial,
and that the trial court erred by holding that the State was free to change the plea offer
even after it was accepted.

(13) “[T]he State may withdraw from a plea bargain agreement at any time
prior to, but not after, the actual entry of the guilty plea by the defendant or other

action by him constituting detrimental reliance upon the agreement?” Here, the
record reﬂects that Weber and the State never reached a ﬁnal agreement as to the plea
offer. The State wanted Weber to serve an additional ﬁve years of incarceration, but
Weber was only willing to accept an offer that credited time served so that he would
serve only three years of incarceration. Weber never accepted the State’s plea offer.
Nor is there any evidence in the record showing that he detrimentally relied on the

State’s plea offer.” Accordingly, Weber’s ﬁnal claim fails.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

 

"' Shields v. State, 374 A.2d 816. 820 (Del. 1977).
'7 State v. Everclr, 2006 WL 2728762, at *2 (Del. Super. Aug. 14, 2006) (ﬁnding that a defendant’s
disappointment in not having a plea agreement does not constitute detrimental reliance).

7

Court is AFFIRMED.

BY THE COURT: